Exhibit 99.1 October 2014 Macrocure Ltd. NASDAQ: MCUR Corporate Presentation Safe harbor statement This presentation contains forward-looking statements concerning our business and financial performance and condition, as well as our plans, objectives and expectations for our business, operations and financial performance and condition. These forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements.
